DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 28,30-53 and 55-61 are pending in the application. Claims 31-33 are withdrawn from consideration. Claims 59-61 were newly added in the amendment filed 10/26/20.
	The amendment to the claim 35 now requires the structural limitation of the compound conjugated to the cell-binding agent and therefore the claims 41-44,47,49-53 and 55-58 are rejoined.
The rejection of claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim recites “and a molecule said above coating with cell-binding ligands” which is confusing as it is unclear as to which molecule is indicated, as stated in the office action mailed
10/9/20.
New Grounds of Objection/Rejection 
Claim Objections
Claim 30 is objected to because of the following informalities: the instant claim comprises inappropriate capitalization for words that are not proper nouns. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “Drug1” is confusing as it is unclear as to the meaning of the quotations.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation R3 is confusing is stated to be OH, H, or R1 whereas R3 was already stated in the instant claim 28 and is not indicated to be OH.
Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claim contains parentheses throughout the entire claim, such as 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The structure of Pg01 does not comprise a drug which is required for the instant claim 35 which further depends from the instant claim 28. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The structures 344, 346 does not comprise an acetylene moiety which is required for the instant claim 28 to which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
s 60 and 61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claims 60 and 61 do not further the instant claim 59 as all of the L moieties of the instant claims 60 and 61 do not comprise a succinic, fumaric, maleic or acetylenedicarboxyl group. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-41,45,46,51 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,11 and 12 of U.S. Patent No. 10,293,055B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conjugate of the instant claims comprises the compound of Formula (II) bound to the cell binding agent, acetylene dicarboxylate moiety and a drug attached to one end which encompasses the compound of U.S. Patent No. 10,293,055B2 which comprises an analogous drug, acetylene dicarboxylate, linking moieties, cell binding agents and targeting agents to that of the compound of Formula (II) of the instant claims.
Claims 28,30,35-39,41,46 and 48 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,8-11,13,15,18-20 and 24 of U.S. Patent No. 10,836,796B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound of Formula (II) bound to the cell binding agent, acetylene dicarboxylate moiety and a drug attached to one end, e.g. 
    PNG
    media_image1.png
    86
    371
    media_image1.png
    Greyscale
 which encompasses the compounds . 
    PNG
    media_image2.png
    173
    293
    media_image2.png
    Greyscale
 ,
    PNG
    media_image3.png
    170
    567
    media_image3.png
    Greyscale

Claims 28,35-42,46,49-52 and 59-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,8-,11,13,15 and 18-20 of U.S. Patent No. 10,836,796B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conjugate of the instant claims comprises the compound of Formula (II) bound to the cell binding agent and a drug attached to one end which encompasses the compound of Formula (I) of U.S. Patent No. 10,836,796B2 
    PNG
    media_image4.png
    148
    256
    media_image4.png
    Greyscale
 which comprises a drug and analogous linking moieties, cell binding agents and targeting agents to that of the compound of Formula (II) of the instant claims. The compound of Formula I may comprise only one drug moiety as one of Drug1 and Drug2 is absent (see claim 12). For example,

    PNG
    media_image5.png
    208
    605
    media_image5.png
    Greyscale
.

Conclusion
Claims 47,53 and 55-58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MELISSA J PERREIRA/               Examiner, Art Unit 1618